ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ after-final amendment filed 09/03/21 in response to the final Office Action mailed 07/20/21.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Charles P. Landrum. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claim 23 is canceled.
(b) Claims 	14, 18, 21 and 27 have been amended as set forth below:	
--Claim 14 (Currently amended and rejoined). A method of inducing an immune response in a mammal to the immunogenic glycoconjugate of claim 1.--
--Claim 18 (Currently amended and rejoined). A method for treating Leishmaniasis by inducing in a mammal an immune response against Leishmaniasis[[,]] comprising the step of administering to the mammal a composition comprising [[a]] the glycoconjugate of claim 1.--
--Claim 21 (Currently amended and rejoined). The method of claim 18, wherein the tetanus toxoid peptide consists of [[an]] the amino acid sequence of EQYIKANSKFIGITE (SEQ ID NO: 1).--
--Claim 27 (Currently amended). A glycoconjugate[[,]] having the chemical formula of 
	(a) p)(1,6)(Galp)(1,3) Galfcoupled to a carrier protein or a carrier peptide comprising a helper T cell epitope[[,]] 
	(b) p(1,3)Galfdisaccharide coupled to a carrier protein or a carrier peptide comprising a helper T cell epitope, wherein carbohydrate portion of the glycoconjugate consists of the disaccharide.--
Status of Claims
3)	Claims 1 and 4 have been amended via the amendment filed 09/03/21.
	Claims 3, 6, 7, 13, 19, 20 and 22 have been canceled via the amendment filed 09/03/21.
	New claims 27-30 have been added via the amendment filed 09/03/21.
	Claims 14, 18, 21 and 27 have been amended via this Examiner’s amendment.
	Claim 23 has been canceled via this Examiner’s amendment. 
	The examination has been extended to the previously non-elected Leishmania species and the mammal species.
	Claims 1, 4, 5, 14-18, 21, 24, 25 and 27-30 are pending and are under examination.  
 Objection(s) Withdrawn
4)	The objection to the specification and claim 1 made in paragraph 11 of the Office Action mailed 07/20/21 is withdrawn in light of Applicants’ amendments to claim 1.
5)	The objection to claim 1 made in paragraph 14 of the Office Action mailed 07/20/21 is withdrawn in light of Applicants’ amendments to claim 1.
Rejection(s) Moot
6)	The rejection of claims 3, 6, 7 and 13 made in paragraph 13 of the Office Action mailed 07/20/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
7)	The rejection of claim 1 and the dependent claims 4 and 5 made in paragraph 13 of the Office Action mailed 07/20/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is withdrawn in light of Applicants’ amendments to claim 1.
Conclusion
8)	Claims 1, 4, 5 and 27-30, drawn to the glycoconjugate of invention I, are allowed. Claims 14-18, 21, 24 and 25 directed to a method of using the product of invention I and allowable in the present application are rejoined and allowed. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the non-elected Leishmania species, glycoconjugate species, carrier species, and the mammal species have been fully examined, and the species election requirement for these as set forth in the Office Action mailed 11/20/2017 is hereby withdrawn. In view of this withdrawal of the restriction and the species election requirement as to the rejoined method and species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
	Claims 1, 4, 5, 14-18, 21, 24, 25 and 27-30 are allowed. Claims 4, 5, 14-18, 21, 24, 25 and 27-30 are now renumbered as claims 2, 3, 4-8, 9, 10, 11 and 12-15 respectively. The claim amendments and the new claims are supported by the original and canceled claims and the as-filed specification including Figures.
Correspondence
9)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
11)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

S. Devi, Ph.D.
/SARVAMANGALA DEVI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
September, 2021